ALD-010                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1433
                                       ___________

                                   JAMOR J. DEMBY,
                                               Appellant

                                             v.

    COUNTY OF CAMDEN; CAMDEN COUNTY BOARD OF FREEHOLDERS; CITY
     OF CAMDEN; CAMDEN COUNTY JAIL; LOUIS CAPPELLI, JR.; EDWARD T.
           MCDONNELL; JEFFER L. NASH; CARMEN G. RODRIGUEZ;
      JOHNATHAN L. YOUNG, SR.; MELINDA KANE; BARBARA HOLCOMB;
          CAMDEN COUNTY CORRECTIONAL FACILITY; JOSEPH RIPA;
             CAMDEN COUNTY DEPARTMENT OF CORRECTIONS
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1:20-cv-13892)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 14, 2021
            Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                            (Opinion filed: October 26, 2021)
                                       _________

                                        OPINION*
                                        _________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Jamor J. Demby, a prisoner proceeding pro se and in forma pauperis, appeals the

sua sponte dismissal of his civil action as untimely. We will affirm the District Court’s

judgment.

                                            I.

       Demby initiated this 42 U.S.C. § 1983 action in October 2020 and later filed the

operative amended complaint against various defendants, asserting Fourteenth and Eighth

Amendment claims relating to his July 2004 arrest and subsequent confinement in

Camden County Correctional Facility (“CCCF”). Specifically, Demby alleged he was

strip-searched during processing, despite being arrested on a municipal warrant, and, for

approximately 20 to 21 months, forced to sleep on a thin mattress on the floor of a cell

already at maximum capacity.

       The District Court, screening Demby’s amended complaint under 28 U.S.C.

§ 1915(e)(2)(B), dismissed it with prejudice as time barred. The District Court also

denied a motion for appointment of counsel that Demby had filed. Demby filed a timely

motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e) and a

notice of appeal. While the Rule 59(e) motion was pending, Demby filed a letter in this

Court in which he stated his intention to appeal the decision on the motion, whatever it

might be, 3d Cir. ECF No. 13, and, less than 30 days after the District Court denied the




                                             2
Rule 59(e) motion, he filed an additional document to certify that he was taking an appeal

in good faith, 3d Cir. ECF No. 16.

                                            II.

       As an initial matter, we must determine the scope of this appeal. As Demby

timely appealed from the District Court’s order dismissing his complaint and denying his

motion for appointment of counsel, we have jurisdiction to review that order. We will

also review the subsequent order denying the timely motion for reconsideration. Namely,

Demby’s filings with this Court—specifically, a letter indicating his intent to appeal the

anticipated denial of his Rule 59(e) motion and subsequent document certifying that he

takes an appeal in good faith—taken together and afforded liberal construction, cf. Gov’t

of the V.I. v. Mills, 634 F.3d 746, 751 (3d Cir. 2011), indicate his timely intent to appeal

from that order, see Fed. R. App. P. 4(a)(1)(A) (describing 30-day deadline to appeal).

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s sua sponte dismissal of the complaint, see Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000), while we review the denial of Demby’s motion for

appointment of counsel and subsequent Rule 59(e) motion for abuse of discretion, see

Parham v. Johnson, 126 F.3d 454, 457 (3d Cir. 1997); Lazaridis v. Wehmer, 591 F.3d

666, 669 (3d Cir. 2010) (per curiam). We may summarily affirm “on any basis supported

by the record” if the appeal fails to present a substantial question. Murray v. Bledsoe,

650 F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

                                              3
                                           III.

       Although the statute of limitations is an affirmative defense, see Fed. R. Civ. P.

8(c), a court may dismiss claims sua sponte if a time-bar is obvious from the face of the

complaint and no further development of the record is necessary. See Fogle v. Pierson,

435 F.3d 1252, 1258 (10th Cir. 2006); see also Jones v. Bock, 549 U.S. 199, 215 (2007);

Vasquez Arroyo v. Starks, 589 F.3d 1091, 1097 (10th Cir. 2009). As the District Court

recognized, New Jersey’s two-year statute of limitations for personal injury claims

applies to Demby’s § 1983 claims, see Dique v. N.J. State Police, 603 F.3d 181, 185 (3d

Cir. 2010); N.J. Stat. Ann. § 2A:14-2, and the limitations period began to run when

Demby “knew or should have known of the injury upon which [the] action is based,”

Sameric Corp. of Del., Inc. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

Here, the incidents giving rise to Demby’s claims took place between 2004 and 2006, and

Demby’s complaint demonstrates that he was aware of the alleged injuries when they

occurred. He did not, however, commence this action until October 2020, more than a

decade after the limitations period expired. His action is thus clearly time barred.1

       In his Rule 59(e) motion and related filings, Demby argued that his incarceration,

as well as his membership in a class action challenging the conditions at CCCF,

Dittimus-Bey v. Taylor, D.N.J. Civ. No. 05-cv-00063, warranted tolling of the limitations


1
 Given that it properly dismissed Demby’s complaint, the District Court did not abuse its
discretion in denying the motion for appointment of counsel. See Parham, 126 F.3d at
457; Tabron v. Grace, 6 F.3d 147, 155-58 (3d Cir. 1993).
                                            4
period. The District Court carefully considered these arguments, and we agree with its

disposition for substantially the same reasons provided in its opinion. Notably, the

generally applicable state tolling provisions do not provide for tolling due to

confinement, see N.J. Stat. Ann. §§ 2A:14-21–14-26.2, and we do not perceive any basis

to apply equitable tolling here, see Lake v. Arnold, 232 F.3d 360, 370 & n.9 (3d Cir.

2000) (describing circumstances justifying equitable tolling); Freeman v. State, 788 A.2d

867, 880 (N.J. Super. Ct. App. Div. 2002) (rejecting argument that plaintiffs were

prevented from filing action due to incarceration where they failed to “offer any

explanation as to how or who prevented them from exercising their right to file suit”).

And even assuming Demby’s participation in the Dittimus-Bey litigation could have

tolled the limitations period, that case was closed for more than two years before Demby

filed this action. As Demby did not otherwise raise arguments to demonstrate “an

intervening change in controlling law[,] the availability of new evidence[,] or . . . the

need to correct clear error of law or prevent manifest injustice,” Lazaridis, 591 F.3d at

669, the District Court did not abuse its discretion in denying the Rule 59(e) motion to

reconsider its dismissal with prejudice of Demby’s claims. Cf. Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002) (explaining that leave to amend need not

be granted if amendment would be futile).




                                              5
                                           IV.

         Accordingly, we will affirm the judgment of the District Court. See 3d Cir.

L.A.R. 27.4; 3d Cir. I.O.P. 10.6.2




2
    Demby’s motion for appointment of counsel is denied. See Tabron, 6 F.3d at 155-57.
                                              6